Nelle Sharpe was convicted in the county court of Ottawa county of the crime of unlawful possession of intoxicating liquor, and sentenced to pay a fine of $500 and to serve a term of six months' imprisonment in the county jail of said county.
This appeal has been pending in this court since the 19th day of December, 1917. On the 5th day of April, 1919, the cause was submitted on motion by the Attorney General to affirm the judgment for failure to diligently prosecute the appeal. *Page 608 
No brief has been filed in behalf of plaintiff in error. The evidence on the part of the state shows that the plaintiff in error was in possession of 1,200 quart bottles of beer, and a large amount of whisky and alcohol in addition thereto; that this liquor was stored in a plant under the house that she was occupying in the town of Commerce. The evidence also shows that the defendant had previously been convicted of a violation of the prohibitory liquor laws. The extreme punishment imposed is clearly warranted by the state's evidence.
Finding no fundamental error in the record, and it being apparent that the appeal has been abandoned, the motion of the Attorney General to affirm the judgment is sustained.
Judgment affirmed. Mandate forthwith.